Citation Nr: 1044722	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  03-20 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for sleep disturbance 
(claimed as insomnia), including as due to an undiagnosed 
illness.

2.  Entitlement to service connection for numbness in the arms 
and legs, including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith



INTRODUCTION

The Veteran had active military service from July 1970 to April 
1973; August 1986 to January 1987; and from November 1990 to July 
1991.  The Veteran had service in Southwest Asia from January 
1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.

This appeal was previously before the Board in May 2008, when it 
was remanded for additional development.  

In an October 2010 written brief presentation concerning the 
issues on appeal, the Veteran's representative raised the issue 
of clear and unmistakable error (CUE) in a September 2004 rating 
decision, which denied service connection for Irritable Bowel 
Syndrome.  Since this issue has not been adjudicated and is not 
inextricably intertwined with an issue presently on appeal, it is 
referred to the RO for appropriate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Review of the record reflects that at some time after the Board's 
May 2008 remand, Volume I of the Veteran's claims file was 
mislaid and that this portion of the file was rebuilt.  It does 
not appear, however, that sufficient efforts have been undertaken 
to recover and/or recreate the missing portion of the Veteran's 
claims file in accordance with VA Manual M21-1MR, Part I, Chapter 
1, Section C and Part III, subpart ii, Chapter 4, Section D 
(outlining necessary actions in situations of unavailable records 
and lost files).  Particularly, the record does not reflect any 
formal contact with the Veteran, notifying him that a portion of 
his claims file was mislaid and/or is currently unavailable.  
Additionally, it does not appear that the appropriate development 
has been undertaken to obtain the evidence or documents required 
for adequate reconstruction of Volume I.  In this regard, the 
Board notes that, based on a review of previous Board remands 
that are currently contained in the record, the original Volume I 
of the claims files contained, at a minimum, the Veteran's 
service treatment records, his February 1995 claim, treatment 
records from the Bay Pines VA Medical Center dated from March 
1994 to August 1997, the September 1997 rating decision on 
appeal, an October 1997 statement of the case, the Veteran's 
notice of disagreement and substantive appeal (presumably both 
dated in 1997), and duty to assist letters dated in March 1995, 
September 1996 and May 2002 (the earlier two of which notified 
the Veteran of how to establish entitlement to disability 
benefits based on Persian Gulf War Service).  None of these 
records are presently contained in the "rebuilt"folder.  In 
fact, it appears that the rebuilt folder is primarily comprised 
of updated VA treatment records and notice letters that are 
already contained in Volume II of the claims file.  Therefore, 
the Veteran's claims must be remanded, to allow VA to undertake 
efforts to recover and/or recreate the missing portion of the 
claims file and to fully comply with the heightened duty to 
consider and discuss the evidence of record in any decision 
rendered.  See Washington v. Nicholson, 19 Vet. App. 362, 371 
(2005).

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should review the Veteran's 
claims file and undertake all necessary 
efforts to recover and/or recreate the 
missing Volume I, to include, but not 
limited to: 1) notifying the Veteran that 
a portion of his claims file is missing 
and requesting that he furnish copies of 
any service treatment records or other 
pertinent records in his possession, and 
2) searching all pertinent electronic 
records for copies of the Veteran's 
February 1995 claim, treatment records 
from the Bay Pines VA Medical Center dated 
from March 1994 to August 1997, the 
September 1997 rating decision on appeal, 
an October 1997 statement of the case, the 
Veteran's notice of disagreement and 
substantive appeal (presumably both dated 
in 1997), and duty to assist letters dated 
in March 1995, September 1996 and May 
2002, and any other correspondence, 
administrative decisions or other 
documentation addressing the merits of the 
claim.  All efforts to recover and/or 
recreate Volume I of the Veteran's claims 
file should be in writing, associated with 
the claims file, and comply fully with VA 
Manual M21-1MR, Part I, Chapter 1, Section 
C and Part III, subpart ii, Chapter 4, 
Section D.  For any unavailable U.S. 
Government records, to include the 
Veteran's service personnel and treatment 
records, the RO should indicate in writing 
that further attempts to locate or obtain 
such records would be futile.

2.	After completion of the above, and any 
further development deemed necessary, the 
issues on appeal should be readjudicated.  
If the benefits sought are not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 



must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).



